 RENUART LUMBER YARDS,INC.631Renuart Lumber Yards,Inc.andCarpenters District Council ofMiami, Florida and Vicinity,affiliated with the United Brother-hood of Carpenters&Joiners of America,AFL-CIO, Peti-tioner.)Case No. 12-RC-975. February 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Claude B. Calkin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Kimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer operates retail lumber and building supply busi-nesses at four Florida locations : Miami Shores, Coral Gables, NorthMiami Beach, and Perrine. The Petitioner currently represents allmill employees at the Employer's lumber mills located at MiamiShores and Coral Gables. It now seeks a unit of all other employeesat the four locations including truckdrivers, truckdriver helpers, fork-lift operators, yardmen, steelcutters, and a maintenance man, butexcluding the mill employees, hardware department employees, sales-men, and material handlers.The Employer disputes the exclusionof the hardware department employees and material handlers.ThePetitioner contends that the hardware business is an entirely separatedepartment and that material handlers, who work in both the lumber-yard and hardware departments, are essentially salesmen.At two locations, Coral Gables and Miami Shores, the businesses aredivided into lumberyard and hardware store departments for payrolland cost accounting purposes, and the departments are separatelysupervised.At the other two locations, North Miami Beach andPerrine, there is no departmental separation.Each of the four loca-i The name of the Petitioner appears as amended at the hearing.2 This case was originally consolidated with Case No. 12-RC-969,involving the Em-ployer herein.After the hearing the Petitioner in that case,Building&ConstructionMaterials,Alcoholic&Carbonated Beverages,Processing&DistributionDrivers andEmployees,Local 290,IBTCW & H of A, withdrew its petition and advised the RegionalDirector that it does not desire to participate in this proceeding.130 NLRB No. 78. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions is incharge of a branch manager who in turn is responsible tothe general manager.There is some interchange of employees amongthe various towns, with more occurring between Coral Gables andPerrine and between Coral Gables and Miami Shores.In view of the foregoing, including the centralized management, thefrequent interchange of employees and the functional integration ofall the operations involved, we find that the requested unit is inappro-priate 3 but that a single overall unit, joining the mill employees cur-rently represented by the Petitioner with the employees employed inthe lumber and hardware operations, which would be employerwidein scope, is appropriate.4We now turn to the unit placement of the material handlers.The material handler's duties in both the lumber and hardwareoperations include loading, unloading, packing, pricing, and storingmaterials.On occasion, when salesmen are busy, they may sell anitem to a customer although this is not a regular part of their duties.Their hourly rates range from $1.30 to $1.75 while salesmen'sratesare about 20 cents higher.They are the only employees, other thansalesmen, inthe hardware departments, and they work interchange-ably as needed between the yard and the hardware stores.At NorthMiamiBeach and Perrine they workin alloperations.We find thatthe duties of thematerial handlersare not essentially the duties ofsalesmen and,contrary to the Petitioner's contention, we include themin the unit.As the lumber and hardwareemployees,who we have found aboveshould be included in theoverall unit,have heretofore been unrepre-sented,we may includethem with the currently represented millemployees only after first affording them a self-determination elec-tion5We shall, therefore, direct anelection inthe voting group de-scribedbelow toascertainwhether theseemployeesdesire to be addedto the existing unit represented by the Petitioner.Accordingly, weshall direct an election in the following voting group :All employees of the Employer at its operations located atMiami Shores, Coral Gables, North Miami Beach, and Perrine,Florida, including material handlers and regular part-time em-ployees,' but excluding office clerical employees, mill employees,salesmen, guards,and supervisors as defined in the Act.If a majority of the employees in the voting group described abovevotefor the Petitioner, they will have indicated their desire to be8Marvin Lumber and Cedar Company,117 NLRB 363,364-365.'Western Electric Company,Incorporated,98 NLRB 1018, 1032.6Waikiki Bnltmore, Inc,127 NLRB 82.6The Petitioner would exclude temporary employees or college students.The Employer'scomptroller and personnel director stated that the Employer has no temporary employees.The record shows that there may be one or two college students employed.The record isindefinite as to their duties and to the regularity of their employmentWe shall, there-fore, permit them to vote subject to challenge. THE PROCTER AND GAMBLEMANUFACTURING CO.633represented by the Petitioner as a part of a single overall unit, whichin these circumstances we find appropriate, and the Regional Directorwill issue a certificate of results of election to such effect.As the voting group established above encompasses more employeesthan that originally sought by the Petitioner, the Regional Director isinstructed not to proceed with the election until he shall have deter-mined that the Petitioner has made an adequate showing of interestamong the employees in the aforementioned voting group. In theevent that the Petitioner does not wish to proceed in an election insuch broader voting group, we shall permit it to withdraw its petitionupon notice to the Regional Director within 10 days from the dateof issuanceof this Direction and shall thereupon vacate the Directionof Election.[Text of Direction of Election omitted from publication.]The Procter and Gamble Manufacturing CompanyandInter-national Chemical Workers Union,AFL-CIO,PetitionerandThe Procter&Gamble Employees'IndependentUnion.CaseNo. 16-RC-2706.February 01, 1961ORDER AMENDING CERTIFICATION OFREPRESENTATIVESPursuant to stipulation for a consent election, an election was heldamong the Employer's employees at its Dallas, Texas, plant, on May11, 1960.Thereafter, on May 18, 1960, The Procter & Gamble Em-ployees' Independent Union, herein called the Intervenor, having re-ceived a majority of the valid votes cast in the election between theIntervenor and Dallas Employees Association, Independent,' was cer-tified as the exclusive bargaining representative of the aforemen-tioned employees.On October 3, 1960, the Intervenor filed a motionto amend the certification by substituting the name "Independent Oiland Chemical Workers of Dallas" in place and stead of the name"The Procter & Gamble Employees' Independent Union." The Em-ployer filed a statement in opposition to the motion, alleging mainlythat the proposed amendment would produce confusion in the mindsof the employees as to the identity of their bargaining agent.The motion to amend undisputably establishes that the labor or-ganization which was certified to represent the Employer's employeeshas continued without change in structure or function and that theIntervenor is thereby merely seeking to amend its certification so thatthe certification will reflect its changed name.The Employer's pre-The Petitioner withdrew from the ballot prior to the election.130 NLRB No. 63.